Rehearing.
On the application for a rehearing in this case, the fact that the land involved was not open to public sale at the time Cook acquired his patent from the Government is brought to the attention of the court. The opinion heretofore delivered, holding that the contract between complainant and Cook, by which the former supplied the money to purchase the land in the name of the latter, under the act of June 15, 1880, with the understanding that Cook should, on receiving a patent, convey the land to the complainant-, was not violative of public policy, proceded on the assumption and is based on the consideration that at that time the complainant, in his own right and without reference to Cook’s right under the act referred to, could have purchased the land from the United States. That assumption being unfounded, and that consideration being eliminated, the truth being that at the time in question only the person who had made entry of homestead and failed to perfect the same, or the person to whom such entryman had attempted in writing to transfer his inchoate homestead right, had a right of purchase at all, and then only under the act of 1880, the opinion fails of the support upon which it was rested, and must be withdrawn. It would seem to necessarily follow from the facts, that the land could not be pur*183chased at all except by the homesteader, or his transferee by writing executed in good faith, and that complainant is neither the one nor the other, that the contract and transaction alleged in the bill, through which alone complainant seeks relief, is violative of the policy of the general government, as evidenced by statutes, and can not be made the basis of the equitable relief prayed; and we accordingly so hold. — Johnson v. Collins, 12 Ala. 322; Dewhurst v. Wright, 10 So. Rep. 682.
The judgment of reversal heretofore entered will, therefore, be set aside, and the decree sustaining demurrers to the bill be affirmed,